Name: Council Regulation (EC, Euratom) No 1292/2004 of 30 April 2004 amending Regulations No 422/67/EEC and No 5/67/Euratom determining the emoluments of the President and Members of the Commission and of the President, Judges, Advocates General and Registrar of the Court of Justice and of the President, Members and Registrar of the Court of First Instance
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  social protection;  EU institutions and European civil service;  executive power and public service
 Date Published: nan

 15.7.2004 EN Official Journal of the European Union L 243/23 COUNCIL REGULATION (EC, Euratom) No 1292/2004 of 30 April 2004 amending Regulations No 422/67/EEC and No 5/67/Euratom determining the emoluments of the President and Members of the Commission and of the President, Judges, Advocates General and Registrar of the Court of Justice and of the President, Members and Registrar of the Court of First Instance THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 210 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 123 thereof, Having regard to the draft Regulation presented by the Commission on 2 April 2004, Whereas: (1) It is for the Council to determine the emoluments of the President and Members of the Commission and of the President, Judges, Advocates General and Registrar of the Court of Justice and of the President, Members and Registrar of the Court of First Instance. (2) Regulation (EC, Euratom) No 723/2004 (1), amended Regulation (EEC, Euratom, ECSC) No 259/68 (2) laying down the Staff Regulations of officials and the Conditions of employment of other servants of the European Communities. (3) As Regulations No 422/67/EEC and No 5/67/Euratom (3) makes applicable to the Members of the Commission, the Court of Justice and the Court of First Instance by analogy a number of provisions of the abovementioned Staff Regulations, the said Regulation should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulations No 422/67/EEC and No 5/67/Euratom shall be amended as follows: 1. the following second subparagraph shall be added to Article 1: For the purposes of this Regulation, non-marital partnerships shall be treated as marriage provided that all the conditions listed in Article 1(2)(c) of Annex VII to the Staff Regulations of officials of the European Communities are fulfilled. The unmarried partner of a member or former member shall be considered as their spouse under the sickness insurance scheme where the conditions set out in points (i), (ii) and (iii) of paragraph (2)(c) of that Article are met.; 2. (a) in Articles 2 and 21a, the terms the last step of grade A 1 shall be replaced by the terms the third step of grade 16; (b) in Article 2, the following paragraph shall be added: 3. However, from 1 May 2004 to 30 April 2006, the terms the third step of grade 16  in paragraphs 1 and 2 shall read the third step of grade A*16 .; 3. the following Article shall be inserted: Article 4b Article 17 of Annex VII to the Staff Regulations shall apply by analogy to the President and Members of the Commission, the President, Judges, Advocates General and Registrar of the Court of Justice and the President, Members and Registrar of the Court of First Instance.; 4. in Article 6(c), the terms for a grade A 1 official shall be deleted; 5. Article 9 shall be amended as follows:  in the first subparagraph, the term 4,5 % shall be replaced by 4,275 %,  the following last subparagraph shall be added: By derogation from the first subparagraph, for Members of the Commission and of the Court of Justice in office before 1 May 2004, and until the end of their functions in, respectively, the Commission and the Court of Justice, the amount of the pension shall be 4,5 % of the basic salary last received for each full year in office.; 6. Article 11 shall be amended as follows: (a) the third subparagraph shall be replaced by the following: However, former Members of the Commission or of the Court shall be covered by the provisions of Article 72 of the Staff Regulations of officials of the European Communities on condition that they are not in gainful employment and that they cannot be covered by a national sickness insurance scheme.; (b) in the fourth and fifth subparagraphs 60 shall be replaced by 63; (c) in the fifth subparagraph, the terms enabling him to be covered by another public sickness insurance scheme shall be deleted; 7. Article 15 shall be amended as follows: (a) in paragraph 1:  in the first subparagraph, the terms the widow and dependent children of a member shall be replaced by the surviving spouse and children dependent at the time of death of the member,  in the first indent of the second subparagraph, the term widow shall be replaced by surviving spouse,  in the second indent of the second subparagraph, the terms where the mother is still alive shall be replaced by where either the mother or the father is dead,  in the first indent of the third subparagraph, the term widow shall be replaced by surviving spouse; (b) in paragraph 5, the terms has pension rights accruing to him under this Regulation, the wife shall be replaced by has accrued pension rights under this Regulation, the spouse; (c) in paragraph 6, the term widow shall be replaced by surviving spouse, the term She shall be replaced by The surviving spouse and the term her shall be replaced by the; (d) in paragraph 7, the term widow shall be replaced by surviving spouse, and the terms where he leaves shall be deleted; (e) in paragraph 8, the term widow shall be replaced by surviving spouse; 8. Article 19 shall be amended as follows: (a) in paragraph 1, the terms the currency of the country where the institution has its provisional seat shall be replaced by euro; (b) paragraph 2 shall be replaced by the following: 2. No weighting shall be applied to the sums due under Articles 7, 8, 10 and 15. These sums shall be paid to beneficiaries residing in the European Union in euro, into a bank in the country of residence. For beneficiaries residing outside the European Union, pensions shall be paid, in euro, into a bank in the country of residence. The pension may by way of exception be paid in euro into a bank in the country where the institution has its headquarters, or in foreign currency in the country of residence of the pensioner, converted at the most up-to-date exchange rates used for the implementation of the general budget of the European Communities.; 9. the following Article shall be inserted: Article 21b 1. Articles 14, 15, 16, 17 and 19 of Annex XIII to the Staff Regulations of officials of the European Communities shall apply by analogy to the President and Members of the Commission, the President, Judges, Advocates General and Registrar of the Court of Justice and the President, Members and Registrar of the Court of First Instance. 2. Articles 20, 24 and 25 of Annex XIII to the Staff Regulations of officials of the European Communities shall apply by analogy to the beneficiaries of the sums due under Articles 7, 8, 10 and 15. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 May 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 2004. For the Council The President B. COWEN (1) OJ L 124, 27.4.2004, p. 1. (2) OJ L 56, 4.3.1968, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 723/2004. (3) OJ 187, 8.8.1967, p. 1. Regulation as last amended by Regulation (EC, ECSC, Euratom) No 2778/98 (OJ L 347, 23.12.1998, p. 1).